Exhibit 21.1 Bimini Capital Management, Inc. Consolidated Subsidiaries of the Registrant December31, 2013 Consolidated subsidiaries included in the 2013 consolidated financial statements of Bimini Capital Management, Inc. are: Jurisdiction of Organization Percentage of VotingPower Orchid Island Capital, Inc. Maryland Bimini Advisors, Inc. Maryland Bimini Advisors, LLC Maryland Mortco TRS, LLC Delaware % HomeStar SPV Holdings, Inc. Delaware HS Special Purpose, LLC Delaware Opteum Financial Services Corporation Pennsylvania Opteum Mortgage Acceptance Corporation Delaware Opteum SPV 2, LLC Delaware
